DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.          In response to the Office action dated on 05/09/2022 the Amendment has been received on 08/04/2022.
            Claims 1, 10 and 19 have been amended.
            Claims 1-20 are currently pending in this application.

Response to Arguments

4.         Applicant’s arguments, see pages 11-16, filed on 08/04/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter

5.         Claims 1-20 are allowed.
6.          The following is an examiner’s statement of reasons for allowance:
             With respect to claims 1, 10 and 19, the most relevant prior art, Wong et al. (WO 2020/006500 A1), teach a system for treatment positioning, a method for treatment positioning and a non-transitory computer medium, comprising at least one set of instructions for treatment positioning in the system; comprising (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20): 

    PNG
    media_image1.png
    623
    697
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    557
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    550
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    539
    529
    media_image4.png
    Greyscale


a treatment component (a radiation based treatment system, such as Linac; see Figs. 1A-1D; paragraphs 0011, 0013, 0015, 0022, 0024, 0029; 0035 and 0070) for treating a target of a subject, the treatment component including a radiation source that has a radiation isocenter (see Figs. 1A-1D; paragraphs 0011, 0013, 0015, 0022, 0024, 0029; 0035 and 0070); an imaging component (CT) (see Figs. 1-4A; paragraphs 0011, 0022, 0024, 0028 and 0031-0035) and, a couch (e.g. a treatment table and/or like) (see Figs. 1-4A; paragraphs 0011-0015, 0017-0019, 0022-0025, 0028, 0030-0032, 0034-0038, 0041, 0048, 0056-0061, 0067-0070; claims 1-20) being movable between the treatment component and the imaging component along a reference axis, the couch including a positioning line that has a positioning feature, the positioning feature having a plurality of feature values, each feature value corresponding to a unique cross section of the couch, the unique cross section being at an oblique angle with the reference axis (see Figs. 1-4A; paragraphs 0011-0015, 0017-0019, 0022-0025, 0028, 0030-0032, 0034-0038, 0041, 0048, 0056-0061, 0067-0070; claims 1-20); 

    PNG
    media_image5.png
    618
    787
    media_image5.png
    Greyscale
at least one storage device (340) storing a set of instructions (see paragraphs 0040, 0048-0050, 0053, 0054 and 0058) and at least one processor (320) (see paragraphs 0018-0020, 0057 and 0058) configured to communicate with the at least one storage device (340), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (see paragraphs 0018-0020, 0057 and 0058): acquiring, using the radiation source of the treatment component, at least one first image relating to the subject and the positioning line, the subject being located at a set- up position with respect to the treatment component during the acquisition of the at least one first image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); acquiring, using the imaging component, at least one second image relating to the subject and the positioning line, the subject being located at an imaging position with respect to the imaging component during the acquisition of the at least one second image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); 

    PNG
    media_image6.png
    559
    657
    media_image6.png
    Greyscale
determining, based on the at least one second image, a treatment isocenter of the target (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028 and 0070) but fail to explicitly teach or make obvious determining, based on the at least one first image, the at least one second image, and the positioning line, a treatment position of the subject at which a treatment session is delivered by the treatment component to the target of the subject, wherein the treatment isocenter of the target aligns with the radiation isocenter when the subject is located at the treatment position as claimed in combination with all of the remaining limitations of the corresponding claim.
             Claims 2-9, 11-18 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US Patent 9,248,312 B2; see Figs. 17 and 18; column 24, line 31 – column 25, line 42); Maurer, Jr. (US Patent 9,687,200 B2; see abstract; Figs. 1-13C; column 7, line 15 – column 8, line 37); Cox et al. (US Patent 11, 147, 989 B2; see abstract; Figs. 1A-3; column 2, line 51 – column 7, line 60); Shapiro et al. (US Patent 9,901,750 B2; see abstract; Figs. 1-4; column 2, line 21 - column 5, line 59) and Harrington et al. (US Patent 11,179,129 B2; see abstract; Figs. 1-12; column 4, line 58 – column 5, line 50) teach the methods and apparatus for CT and radiotherapy treatment delivery.

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                         /I.K./    August 10, 2022